Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3 and 6 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a “program.”  A “program” not explicitly embodied in a non-transitory computer-readable medium may reasonably be construed as merely software, per se.  A purely software embodiment may be interpreted as an electromagnetic carrier wave, which is non-statutory.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 recite the language “preferably” in regard to deriving old motion information without making a comparison of the motion information with the spatial motion information candidate.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20200359049 A1, hereinafter referred to as “Zhao[1]”) in view of Zhao et al. (US 20200154114 A1, hereinafter referred to as “Zhao[2]”).
Re claim 1, Zhao[1] discloses a moving-picture coding device comprising: 
a spatial motion information candidate derivation unit configured to derive a spatial motion information candidate from motion information of a block neighboring a coding target block in a space domain (Zhao[1]: Fig. 2, intra predictor 185; Fig. 12, step 1210); and 
a history-based motion information candidate derivation unit configured to derive a history-based motion information candidate from a memory where motion information of a coded block is retained (Zhao[1]: Fig. 2, inter predictor 180; Fig. 12, step 1220; paragraph [0291], HMVP in which motion information of a previously coded block is stored and the stored motion information is used for the motion prediction of a subsequently coded block is discussed, wherein such HMVP may be added to a merge list), 
Zhao[1] does not specifically disclose that the history-based motion information candidate derivation unit preferentially derives old motion information without making a comparison of the motion information with the spatial motion information candidate.  However, Zhao[2] discloses merge candidate list includes a non sub-CU merge candidate list and a sub-CU merge candidate list (Zhao[2]: paragraph [0034]).  The non sub-CU merge candidates is constructed based on the spatial neighboring motion vectors, collocated temporal motion vectors, and history based motion vectors (Zhao[2]: paragraph [0034]), thus indicating that spatially neighboring vectors and HMVP vectors are separately derived without consideration for each other.  Since Zhao[1] and Zhao[2] relate to video coding using HMVP, one of ordinary skill before the effective filing date would have found it obvious to combine the candidate list of Zhao[2] with the system of Zhao[1] in order to provide improved intra-inter mode and adaptive intra-inter mode (Zhao[2]: paragraph [0002]). 
Claim 2 recites the corresponding method for implementation by the device of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 2.  Accordingly, claim 2 has been analyzed and rejected with respect to claim 1 above. 
Claim 3 recites the corresponding program for implementation by the device of claim 1.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 3.  Accordingly, claim 3 has been analyzed and rejected with respect to claim 1 above. 
Claim 4 recites the corresponding decoding device for decoding the data encoded by the device of claim 1.  It is well known in the art that encoding and decoding are inverse operations.  Additionally, Zhao[1] discloses both encoding (Zhao[1]: Fig. 1, encoding apparatus 12) and decoding (Zhao[1]: Fig. 1, decoding apparatus 22) devices.  Therefore, arguments analogous to those presented for claim 1 are applicable to claim 4.  Accordingly, claim 4 has been analyzed and rejected with respect to claim 1 above. 
Claim 5 recites the corresponding method for implementation by the device of claim 4.  Therefore, arguments analogous to those presented for claim 4 are applicable to claim 5.  Accordingly, claim 5 has been analyzed and rejected with respect to claim 4 above. 
Claim 6 recites the corresponding program for implementation by the device of claim 4.  Therefore, arguments analogous to those presented for claim 4 are applicable to claim 6.  Accordingly, claim 6 has been analyzed and rejected with respect to claim 4 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
HISTORY-BASED IMAGE CODING METHOD AND APPARATUS; Park et al. (US 20200186821 A1)
HISTORY-BASED AFFINE MERGE AND MOTION VECTOR PREDICTION; Li et al. (US 20200036997 A1)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482